Case 1:19-cv-00686-PKC-RWL Document 226 Filed 08/19/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- we ner nnn nn nnn ne een ene x
RED FORT CAPITAL, INC,,
Plaintiff, 19 cv 686 (PRC) (RWL)
-against- ORDER
GUARDHOUSE PRODUCTIONS LLC, et al.,
Defendants.
ee ee ee x

CASTEL, District Judge:

Rocco Lamura and Brandon Winston of Tosolini, Lamura, Rasile & Toniutti
LLP (the “Attorneys”) moved to withdraw as counsel for all defendants in this action, Le.
Guardhouse Productions LLC, Guardhouse Studios Italy $.R.L., Guardhouse Studios
Management Limited, Guardhouse Studios Scotland Ltd., Surya G. Iacono, and Russell S$. Dilley
(collectively, the “Clients”). For good cause shown, Magistrate Judge Robert W. Lehrburger
granted the motion on January 15, 2020. (Doc 223).

Pending before the Court are certain motions of plaintiff Red Fort Capital, Inc.
directed to the counterclaims of defendants Iacono and Dilley. Also all defendants, except for
defendant Dilley, are the subject of a Report and Recommendation of Magistrate Judge Lehrburger
recommending that their defenses and counterclaims be dismissed and judgment be entered against
them. (Doc 225.)

The Court will conduct a hearing on all then pending motions and matters on
September 29, 2020 at 4 p.m. in Courtroom 11D, U.S. Courthouse, 500 Pearl Street, New York, NY.

DEFENDANTS GUARDHOUSE PRODUCTIONS LLC,

GUARDEHOUSE STUDIOS ITALY S.R.L., GUARDHOUSE STUDIOS MANAGEMENT

LIMITED, GUARDHOUSE STUDIOS SCOTLAND LTD. ARE ADVISED THAT,

 
Case 1:19-cv-00686-PKC-RWL Document 226 Filed 08/19/20 Page 2 of 3

2.

BECAUSE THEY ARE NOT NATURAL PERSONS, THEY ARE NOT PERMITTED TO
APPEAR IN THIS COURT, EXCEPT THROUGH AN ATTORNEY WHO IS ADMITTED
TO PRACTICE IN THIS COURT. DEFENDANTS SHALL CAUSE A NOTICE OF
APPEARANCE TO BE FILED BY AN ATTORNEY ADMITTED TO PRACTICE IN THIS
COURT ON OR BEFORE SEPTEMBER 14, 2020 AND SAID ATTORNEY SHALL
APPEAR AT THE SEPTEMBER 29, 2020, 4 P.M. HEARING. FAILURE TO COMPLY
WILL RESULT IN STRIKING THE NON-APPEARING DEFENDANT’S ANSWER AND
THE ENTRY OF A DEFAULT JUDGMENT AGAINST IT.

SURYA G. IACONO, AND RUSSELL 8. DILLEY SHOULD CONSIDER

RETAINING COUNSEL. HOWEVER, AS NATURAL PERSONS, MS. IACONO AND DR.

DILLEY ARE PERMITTED TO PROCEED WITHOUT AN ATTORNEY.

MS. IACONO AND DR. DILLEY MUST APPEAR IN PERSON OR BY A
LAWYER ADMITTED TO PRACTICE IN THIS COURT FOR THE HEARING ON
SEPTEMBER 29, 2020 at 4 P.M. INCOURTROOM 11D, MOYNIHAN USS.
COURTHOUSE, 500 PEARL STREET, NEW YORK, NY 10007. TF MS. IACONO OR DR.
DILLEY FAILS TO APPEAR IN PERSON OR BY A LAWYER ADMITTED TO
PRACTICE IN THIS COURT, HER OR HIS ANSWER TO THE COMPLAINT WILL BE
STRICKEN AND A DEFAULT JUDGMENT AGAINST HER OR HIM WILL BE
ENTERED.

The Attorneys shall serve the following on each of the Clients at their last known
addresses and file an affidavit of service within five (5) days of this Order: (1) the transcript of the

January 15, 2020 proceeding before Magistrate Judge Lehrburger (Doc 223); (2) the Report and

 
Case 1:19-cv-00686-PKC-RWL Document 226 Filed 08/19/20 Page 3 of 3

3-

Recommendation of Magistrate Judge Lehrburger (Doc 225); and (3) this Order. Upon the filing of

the affidavit of service, the Court will enter an Order terminating the Attorneys as counsel of record.

P. Kevin Castel
United States District Judge

SO ORDERED.

Dated: New York, New York
August 19, 2020

 

 
